Case: 1:19-cv-01477-DAP Doc Hp-Pited—06/26/49-1-01S Rage! i=
FORM TO BE USED BY A PRISONER IN

FILING A CIVIL RIGHTS COMPLAINT

 

 

 

 

IN THE UNITED STATES DISTRICT COURT ;
FOR THE FILED

NORTHERN DISTRICTOF OHIO - - ~— «JUN 26 2019

eer Ue 3 es GT gue

       
  
   
 
 
   

\ wis b& Neacen cacabalty

| CIVIL CASE NO.
(Enter above the full wae of the plaintiff in this action) :

oe:__ JUDGE POLSTER-
: COWABT JUDGEPARKER

 

WS. .
Ken Pals ~Erkc ave

CA, Ye arias DCH een

 

(Enter above th the fall n name of the ee this action 4

T Previous Lawstits

A. Have you begup other lawsuits in state or federal court dealing with the sarne facts involved in

this action or otherwise relating to your imprisonment? YESL] NO i

B, lf your answer to A is yes, describe the lawsuit in the space below, (If there is Tnore than one
lawsuit, describe the additional lawsuits dn another piece of paper, using the same outline),

1. Parties to this previous lawsuit

Plaintiffs

 

Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county)
3. Docket Number

4, Name of judge to whom case was assigned
 

Case: 1:19-cv-01477-DAP Doc #: 1 Filed: 06/26/19 2 of 5. PagelD #: 2

TH. = =©Parties

(in item A below, place your name in the first blank and place your present address in the second
blank. Do the same for additional Plaintiffs, if any).

A. Name of the Plaintiff Laois > Neos Bi Crlicdioar\ies
Address CLC0L.— Bo. Bax, Slo Cheve Aine SOKO Sui Dl.
Gin item B below, place the full name of the defendant in the first blank, his or her official position

in the second blank, and his or her place of employment in the third blank.. Use item C for the
names, positions and places of ‘employment of any additional defendants).

B, Defendant (2c. (esl) May is eraployed a8
Woelaestd clorkeie t 1200 onkacin® 5 Eee y Sarco Qh ,
6, "Additional Defendants ew LAWS = ivecteic + Kaen Axed ~wetweleyy

C WEE pane Seenkl- WD akan - Aeve cin, AWS,

IV. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Taclude also the names of other persons involved, dates and places, Do not give any legal areuments
or cite any cases or statutes, [f you intend to allege a number of related claims, number and set

forth each claim in a separated paragraph. Use as much Space as you need. (Attach extra sheet(s)
if necessary).

e\noue heen wabarcecctied WA Me (CoO: wae &

Moor Ot" Apia 1A Liga tualat lnece. Ta paicuat Lolice
Winen ctcciyed Whe Fecia) Medic “ea eticdk Wess Gaveyy
Hd Heche Aion Fic Kovreve Sai wack Aecce S300 OW Afr cla |

\navens ecveyed x urs” Aloo Aa Ane an Sema,

 

OV Mew des Gc casio, Urbs ew WSs pecsec aod
Clasainn Yor. 2\ AAS TC ates Meyer Cawioun <4 Soles Wi slrd,
Xe Senko bale by Medvea\ Aon Ma Medi Adan avd Kee dental

 
Case: 1:19-cv-01477-DAP Doc #:1 Filed: 06/26/19 3 of 5. PagelD #: 3

-~ qd

(Statement of Claim Continued)

 

 

 

 

Woe. Toc TR ein rok cecieved No cesexucse TT Snewe,

SOE ve pila OPRcacs Slyxk Ev nocsstecd Cre ecesSdlo\e A wn

Ae Wo haracd Mars AC eokucwng acve\ Ajiod WAVE

, pb sarsloienk Acc walau Mane \winne ¢ Cac An Aice\ Leg SS

CoOmeetned a “Wore, Wekecrleyy Viale baled Neer 5 GCaeveydincss.
isn So Abe Dreakes O€Sce Vv Lal \elders, etd Gueieyaieces:
Bind \Wwirote ow ails Bask vecvetet Lo YeSre fre and |
Mesa Vacs ‘a An nowcl., Were, Aewewreck OF Sranecs ler}
Doane Calis deo Fat Zod ek\ocoe\ Ave he cexhore
We dark vecleye \acae Lyossecde wWreerecd an oc Clurchy
Seruces_o¢ eeeeer! Mecicatleac Merbat\ lnest ha Weal Merl
Tihnowe Sent Vedder sted TON GW oF Athe fecouat Seb
Las rod TA VES! OIA Coc Anes ite WAC MA Rack No 7 €¥N0
\adievs . Evening Snow A Metin no ib On TRE.
ress acl WO Mane We ces APACS WA ves \E> <i Cul
saela \ne\e wok <i - plea ence Hee Ple ADVE
\AE ie ye WA Ripe. Io ie tho. 1 Khe Onad
Ls SpBide cee Mo).

 

 
Case: 1:19-cv-01477-DAP Doc #: 1 Filed: 06/26/19 4 of 5. PagelD #: 4

oe

V. Relief

(State briefly exactly what you want the court to do for you.. Make no legal arguments. Cite no
cases or statutes).

TT \woarta Whe Ao Kec IA. LaCRac Medvcah
Ac Yenlaoealta vceatk eck EO TE
ROO Whe Aco Be Kew \o) CoupectaAle cl
voc {PAO Bd Sol Gar (YA Acc Cia e\
AA RUSLAN Va Sa Henk Sead WAR Maine
Awura Coackuorss < Mey, AeG@ OTs Iecice
And Aces ke oe aus |, Local,

 

 

 

Rie ,
Signed this NAR aay of Sone AD \ q ;

{declare under penalty of i, that the foregoing is true and correct.

Lok \G. te Ds supiin sala

' (Date) aca Steg of Phintity

 

€'}wpteat\complaiat. prisoner
revised November 1997

 
. a Case: 1:19-cv-01477-DAP Doc #: 1 Filed: 06/26/19 5 of 5. PagelD #: 5
Lor oe Nearon Careatoal\ r= CD P2LO42 235,
©. Sux el, Chee LETC, AVC.

edad lbyye mille ziviguT uur

   
  
     

goecme

   

 

 

ee 4, , . _ Clerk al A sb
eee I inten) OBstCiCt
oS Gh HA ce Ect sires SPrfeS Courthouse
| Sol. ‘wast Sopenor Aue
“Cleyelont © bite 44113-1830

otic a ee

 

 
